Judgment and order reversed on the law and the facts and new trial granted, with costs to the appellant to abide the event. Memorandum. We are unable to determine upon what theory the verdict is founded. If founded upon the theory of ownership of the motor car by the defendant and responsibility under section 59 of the Vehicle and Traffic Law, the finding that the defendant was the owner of the car was contrary to and against the weight of the evidence. (See Tryon v. Willbank, 234 App. Div. 335, and Perham v. Cottle, 98 Misc. 48; affd., 178 App. Div. 949.) All concur. (The judgment was for damages in an automobile negligence case. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.